Citation Nr: 9931141	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1970.     

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decisions by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed.

2.  The veteran has a confirmed diagnosis of PTSD.

3.  The veteran had combat service and is entitled to the 
Combat Medical Badge.

4.  The diagnosis of PTSD is based on reported stressors from 
the veteran's military service in Korea and Vietnam.  

5.  At his hearing in February 1999, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the issue of entitlement to 
service connection for hyperthyroidism.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
satisfied.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1999).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The evidence includes three psychiatric 
evaluations from May, June and July of 1999 from H. Ezell 
Branham, Jr., M.D., as well as various VA outpatient 
treatment records from April 1995 to January 1996 that show a 
diagnosis of PTSD related to his combat service in Korea and 
Vietnam.  The evidence also shows that the veteran received 
the Bronze Star Medal and Combat Medical Badge, as evidence 
of inservice stressors.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has PTSD from his wartime service in Korea and, most notably, 
Vietnam.  He argues that service connection should be granted 
for this psychiatric disability.  After a review of the 
evidence the Board finds that his contentions are supported 
by the record and that, accordingly, his claim is allowed.

The Board finds that there is sufficient evidence of the 
veteran's inservice stressors, as exemplified by his accounts 
of combat service and receipt of the Bronze Star Medal and 
the Combat Medical Badge.  The evidence supports that the 
veteran's psychiatric condition, whether it is dysthymia or 
PTSD, is related to his inservice stressors.  The only issue 
in question is whether the veteran's psychiatric condition 
rises to the level of a confirmed PTSD diagnosis.   

As previously stated, the record must include medical 
evidence diagnosing the condition, which includes 
documentation of adequate PTSD symptomatology.  The veteran's 
most recent VA examination, in September 1995, focused 
specifically on whether he exhibited the requisite 
psychological symptoms for a PTSD diagnosis.  This 
examination revealed that the veteran reported serving in a 
medical advisory group in both Korea and Vietnam, but only 
saw combat action in Vietnam.  He explained that while in 
Korea he had to examine 17 civilians that were executed by 
the South Korean government.  He also explained that he went 
on approximately 12 combat patrols in Vietnam, during which 
many soldiers were killed or wounded by rocket fire shrapnel.  
The veteran reported anxiety and sleep problems, as well as 
becoming easily emotional and avoiding any movies regarding 
the Vietnam War.  The psychologist detected through 
observation and psychological testing some symptoms 
associated with PTSD, but found that the veteran's 
symptomatology fell short of the threshold for a PTSD 
diagnosis.  The psychologist observed that the veteran's 
symptomatology was nearly identical to that found in the 
March 1994 VA psychological assessment, when the veteran was 
diagnosed with dysthymia.  Similarly, he veteran's September 
1995 diagnosis was dysthymic disorder.    

Contrary to this evidence, the record shows evidence that the 
veteran was diagnosed in January 1984 by VA with postwar 
anxiety.  He began seeing a VA psychiatrist in July 1993 
following complaints of nervousness, and subsequently joined 
a VA PTSD therapy group in December 1993.  This VA outpatient 
treatment continued up through at least January 1996, during 
which time the VA psychiatrist diagnosed the veteran on at 
least three separate occasions - in April 1995, May 1995 and 
January 1996.  As part of the May 1995 and January 1996 
diagnoses, the psychiatrist referred to specific diagnostic 
criteria from the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. revised, 1994), or DSM-IV, as the basis 
for his PTSD diagnosis.

Due to this divergence of medical opinions between VA 
clinical psychologists and the veteran's longstanding VA 
psychiatrist, the Board requested a VHA medical advisory 
opinion in order to clarify the veteran's psychiatric 
diagnosis.  The review of the veteran's claim file was 
conducted by the Medical Director of the Mental Health 
Service Line of a VA Medical Center.  The physician, however, 
did not examine the veteran as part of his claims review.  In 
his June 1999 report, the physician reviewed the veteran's 
history during the Korean War, which included fingerprinting 
and documenting prisoners who were executed trying to escape 
from prison camps.  The physician also detailed some of the 
specific wartime atrocities that the veteran witnessed and 
his other combat experiences during his tour in Vietnam.  
Following this review, the physician then detailed the 
veteran's psychiatric history, beginning with the veteran's 
complaints of anxiety and sleep disturbance prior to his 
military retirement in 1970.  The physician highlighted the 
documented history of the veteran's recurring memories of 
Vietnam, as well as flashbacks, nightmares, avoidance of 
Vietnam stimuli and other symptomatology of PTSD, as noted in 
the veteran's VA outpatient treatment through the years.  The 
VHA physician then concluded that PTSD was the correct 
diagnosis of the veteran's psychiatric condition.  In 
responding to the psychological test results that showed a 
dysthymia diagnosis, the VHA physician indicated that it was 
not uncommon for veterans with PTSD to have a secondary 
diagnosis of a depressive disorder, including dysthymia.  The 
VHA physician then specifically set forth the evidence from 
the claim file that corresponds with the DSM-IV diagnostic 
criteria for PTSD.  His final diagnosis was PTSD, delayed 
onset, chronic.      

The record contains three psychiatric evaluations performed 
by Dr. H. Ezell Branham, Jr. in May, June and July of 1999, 
in which Dr. Branham diagnosed the veteran's condition as 
PTSD with unemployment due to concentration impairment and 
judgment impairment, and noted the specific medications that 
the veteran was taking for his PTSD condition.  In arriving 
at this diagnosis, Dr. Branham interviewed the veteran and 
the veteran's wife, which revealed such symptoms as a history 
of depression, social isolation, flashbacks to service, sleep 
disturbances, emotional withdrawal, and hyperalertness.  The 
Board finds that Dr. Branham's opinion as to the veteran's 
diagnosis appears to be based on both the wartime history 
provided by the veteran and on professional medical judgment 
with supporting objective manifestations of PTSD.  

Furthermore, the veteran's recent February 1999 hearing 
testimony provides further details of his wartime experiences 
that precipitated his psychiatric condition.        

In weighing the information from Dr. Branham, the June 1999 
VHA medical advisory opinion and the VA outpatient records 
from July 1993 to January 1996 against the evidence from the 
VA psychological evaluations from March 1994 and September 
1995, the Board is swayed by the consistent specific 
objective findings of a PTSD condition.  

The Board also points out that the two most recent 
examinations, conducted by Dr. Branham in May 1999 and July 
1999, provide a more current assessment of the veteran's 
mental condition than the VA psychological evaluations in 
March 1994 and September 1995.  While certainly not 
discounting the credibility of the VA clinical psychologists 
who conducted their examinations in 1994 and 1995, the Board 
gives more weight to the more recent VHA medical advisory 
opinion and the private psychiatric examinations from 1999 
regarding the veteran's psychiatric condition.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).                    

After weighing the evidence of the veteran's well-grounded 
claim, the Board finds that the record establishes a 
diagnosis of PTSD that is linked to service.  Thus, the 
preponderance of the evidence supports the claim for service 
connection for PTSD.  

II.  Hyperthyroidism

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  

In this case, the appellant withdrew his appeal concerning 
service connection for hyperthyroidism at his hearing before 
the undersigned member of the Board in February 1999.  This 
was reduced to writing in the hearing transcript.  Cf. Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that NOD be in writing 
as of date of certification of transcript).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
the issue of entitlement to service connection for 
hyperthyroidism and it is dismissed without prejudice.


ORDER

Entitlement to service connection for PTSD is granted.

The appeal for entitlement to service connection for 
hyperthyroidism is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

